DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diagonal portions of claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Taghipour US Publication 2015/0114912 A1.
With respect to claim 29, the Taghipour reference discloses a UV-LED reactor (10) for purification  of water, comprising:  a housing (31) at least partially defining an inlet (33), an outlet (34), and flow channels (32) for water extending from the inlet to the outlet, wherein the flow channels (32) are tortuous; and UV-LEDs (35 introducing energy into the fluid) in the housing (31) and configured to emit ultraviolet (UV)radiation to water along the flow channels (32) (see paragraphs [0022], [0054], claim 1, and figures 3A-3C). Paragraph 0073 the reference further discloses material known to be thermally conductive UV-LED reactor housing may be made of aluminum, stainless steel, or of any other sufficiently and strong material, such as metal, alloy. This would make the housing including housing inlet and outlet thermally conductive at least at the metal portion. Figure 11 discloses a bend at least at 201 and 202. The thermally conductive housing can broadly be considered a heat sink in that the heat is draw to the metal and then dissipated into the outside by conduction and natural convection. This would be a passive heat sink. The cover comprises a UV transparent window 59 represents an optical portion that also makes the bottom of the tortuous path.

Allowable Subject Matter
Claims 21-28 and 35-40 are allowed. Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose a heat sink having a bend extending from the first portion at an angle that is less than 90 degrees from a flow direction of the first portion, and a second portion extending from the bend; and an energy source integrated with the heat sink and configured to introduce energy to the precursor liquid along the tortuous channel;
a thermally conductive body comprising a heat sink defining a path comprising at least one bend formed in the heat sink and configured to change a direction of the precursor liquid by less than 90 degrees; and a purification component integrated with the thermally conductive body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/                Examiner, Art Unit 1774